DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive. 
The Applicant argues that nowhere does Zeng disclose “loading an effect package and parsing the effect package to determine semantics for triggering a special effect contained in the effect package” as claimed.  The Examiner respectfully disagrees.  Zeng discloses that the keyword database can be pre-stored in advance.  Pre-storing the keyword database would mean that the entries of the database would be loaded onto the electronic device and parsed accordingly.  The evidence of the keyword database being parsed is that the electronic device then uses that database to determine which voice commands comprise a keyword.  Once that keyword is determined, then the corresponding effect is applied to the image.  For example, if the electronic device receives the voice command that includes the keyword “whitening”, then the RGB value of the image area of the electronic device in the adjusted image, changing the color value of the image area (paragraphs [0034]-0041]).  Therefore, when the claim is given its broadest reasonable interpretation, Zeng meets the claimed limitations . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (CN 107820017 A).
Regarding claim 1, Zeng discloses a method for triggering a special image effect, comprising: acquiring an original image from an image source and displaying the original image on a 5display device (Fig. 2 – step 202 – obtaining in the preview picture image; paragraphs [0027]  and [0028] – the preview image is displayed in the electronic equipment interface – the current scene can be captured by the camera and imaging electronic interface, the ; loading an effect package and parsing the effect package to determine semantics of triggering a special effect contained in the effect package (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait ; collecting a speech in surroundings and recognizing the semantics from the speech (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword); triggering the special effect in response to determining that the semantics is recognized from the speech, the semantics being preset to be associated with at least one special effect process corresponding to the special effect (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and 10processing the original image by performing the at least one special effect process to generate and display at least one image effect (Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction).  
Regarding claim 2, Zeng discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the acquiring an original image from an image source and displaying the original image on a 15display device comprises: acquiring, by an image acquisition device, an image or video and displaying the image or video on the display device (Fig. 2 – step 202 – obtaining in the preview picture image; paragraphs [0027]  .  
Regarding claim 3, Zeng discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the 20collecting a speech in surroundings and recognizing semantics of the speech comprises: collecting the speech in surroundings in response to a first triggering signal (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and recognizing semantics of the speech (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st .  
Regarding claim 4, Zeng discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein the 25first triggering signal comprises any one of: a signal generated by a touch at a predetermined position on a screen of a terminal device (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area; Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction); and a signal generated in response to that a predetermined event is recognized from the- 20 -US Patent Application Attorney Docket No. 112704.000208original image (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 6, Zeng discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the 10collecting a speech in surroundings and recognizing semantics of the speech comprises: collecting speech data from surroundings (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); converting the speech data into text data (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and performing word segmentation on the text data to obtain at least one piece of semantics (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 7, Zeng discloses all of the limitations as previously discussed with respect to claim 1 including that 15 wherein the triggering a special effect process in response to that predetermined semantics is recognized from the speech, the predetermined semantics being preset to be associated with at least one effect process, comprises: comparing the semantics recognized from the speech with the predetermined semantics (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); 20and acquiring a processing parameter of the special effect process corresponding to the predetermined semantics, if the predetermined semantics is contained in the semantics recognized from the speech, wherein the predetermined semantics is preset to be corresponding to the at least one 25effect process (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 8, Zeng discloses all of the limitations as previously discussed with respect to claims 1 and 7 including that wherein the processing the original image by the triggered special effect process to generate and display- 21 -US Patent Application Attorney Docket No. 112704.000208the image effect comprises: processing the original image based on the processing parameter to generate the special image effect, and displaying the special image effect on the display device (Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction).  
9, Zeng discloses all of the limitations as previously discussed with respect to claim 1 including that 5wherein the effect process comprises one or more of filter processing, deformation processing, sticker processing, and animation processing (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for .  
Regarding claim 10, Zeng discloses all of the limitations as previously discussed with respect to claim 1 including that wherein before 10the collecting a speech in surroundings and recognizing semantics of the speech, the method further comprises: setting a sampling frequency and a sampling resolution for speech collecting (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 11, Zeng discloses all of the limitations as previously discussed with respect to claim 1 including that wherein before 15the triggering an effect process in response to that predetermined semantics is recognized from the speech, the method further comprises: setting correspondence between the predetermined semantics and the special image effect, the special image effect comprising the at least one effect process required for generating the image effect (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 12, Zeng discloses an apparatus for triggering a special image effect, comprising: at least one processor (paragraph [0026] - processor); and a memory configured for storing at least one program (paragraph [0026] - memory), wherein when the at least one program is executed by the at least one processor, the at least one 25processor is caused to perform operations of: acquiring an original image from an image source and displaying the original image on a display device (Fig. 2 – step 202 – obtaining in the preview picture image; paragraphs [0027]  and [0028] – the preview image is displayed in the electronic equipment interface – the current scene can be captured by the camera and imaging electronic interface, the electronic display image is a preview image); loading an effect package and parsing the effect package to determine semantics of triggering a special effect contained in the effect package (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); collecting a speech in surroundings and recognizing the semantics from the speech (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation ; - 22 -US Patent ApplicationAttorney Docket No. 112704.000208triggering the special effect in response to determining that the semantics is recognized from the speech, the semantics being preset to be associated with at least one special effect process corresponding to the special effect (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and processing the original image by performing the at least one special effect process to generate and 5display at least one image effect (Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction).  
Regarding claim 13, Zeng discloses all of the limitations as previously discussed with respect to claim 12 including that wherein the acquiring an original image from an image source and displaying the original image on a display device comprises: acquiring, by an image acquisition device, an image or video and displaying the image or 10video on the display device (Fig. 2 – step 202 – obtaining in the preview picture image; paragraphs [0027]  and [0028] – the preview image is displayed in the electronic equipment interface – the current scene can be captured by the camera and imaging electronic interface, the electronic display image is a preview image).  
14, Zeng discloses all of the limitations as previously discussed with respect to claim 12 including that wherein the collecting a speech in surroundings and recognizing semantics of the speech comprises: collecting the speech in surroundings in response to a first triggering signal (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to ; and 15recognizing semantics of the speech (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
15, Zeng discloses all of the limitations as previously discussed with respect to claims 12 and 14 including that wherein the first triggering signal comprises any one of: a signal generated by a touch at a predetermined position on a screen of a terminal device (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for ; 20and a signal generated in response to that a predetermined event is recognized from the original image (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 17, Zeng discloses all of the limitations as previously discussed with respect to claim 12 including that - 23 -US Patent Applicationwherein the collecting a speech in surroundings and recognizing semantics of the speech comprises: collecting speech data from surroundings (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); converting the speech data into text data (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and 5performing word segmentation on the text data to obtain at least one piece of semantics (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image region, changing the portrait regional color value – electronic device acquires the voice command, if identifies the above-mentioned speech contained in instruction beauty corresponding keyword and beauty grade, may look for the corresponding 1st .  
Regarding claim 18, Zeng discloses all of the limitations as previously discussed with respect to claim 12 including that wherein the triggering a special effect process in response to that predetermined semantics is recognized from the speech, the predetermined semantics being preset to be associated with at least one effect process, comprises: 10comparing the semantics recognized from the speech with the predetermined semantics (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and acquiring a processing parameter of the special effect process corresponding to the predetermined semantics, if the predetermined semantics is contained in the semantics recognized from the speech, 15wherein the predetermined semantics is preset to be corresponding to the at least one effect process (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area).  
Regarding claim 19, Zeng discloses all of the limitations as previously discussed with respect to claims 12 and 18 including that wherein the processing the original image by the triggered special effect process to generate and display the image effect comprises: 20processing the original image based on the processing parameter to generate the special image effect, and displaying the special image effect on the display device (Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction).  
Regarding claim 20, Zeng discloses a non-transitory computer readable storage medium, configured to store non-transient computer readable instructions, wherein the non-transient computer readable instructions, when 25executed by a computer (paragraph [0026]), cause the computer to perform operations comprising: acquiring an original image from an image source and displaying the original image on a 5display device (Fig. 2 – step 202 – obtaining in the preview picture image; paragraphs [0027]  and [0028] – the preview image is displayed in the electronic equipment interface – the current scene can be captured by the camera and imaging electronic interface, the electronic display image is a preview image); loading an effect package and parsing the effect package to determine semantics of triggering a special effect contained in the effect package (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword – the keyword is with the beauty parameter related keyword, for example, for skin, whitening, thinning, big eyes, and the like – for example, electronic equipment receives the voice instruction includes the keyword “for skin”, the electronic equipment in the image smoothing filtering processing to the image region; if the electronic apparatus receives a voice command comprises a keyword “whitening”, the electronic equipment of the image in the RGB value of the image st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); collecting a speech in surroundings and recognizing the semantics from the speech (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation instruction in the extracted keyword – the electronic device can be pre-stored in the keyword database, the electronic apparatus can be voice operation instruction is converted into character information matching with the keyword database, obtaining voice operation contained in instruction keyword); triggering the special effect in response to determining that the semantics is recognized from the speech, the semantics being preset to be associated with at least one special effect process corresponding to the special effect (Fig. 2 – step 204 – receiving voice operation instruction, the operation of the voice recognition keyword in the order; Fig. 2 – step 206; paragraphs [0034]-[0041] – the electronic device can also receive the voice of the user operation instruction, to the above-mentioned speech of the operating instructions and voice recognition, voice operation st beauty parameter to the portrait area beauty treatment – for example, electronic device identification to the voice instruction in the keyword “1 level for skin”, the electronic device can adopt the smoothing filter to smooth the portrait area); and 10processing the original image by performing the at least one special effect process to generate and display at least one image effect (Fig. 2 – step 208 – if the received shooting instruction, storage beauty of the treated image; paragraphs [0034]-[0041] – the electronic device after the shooting instruction is received, can store the beauty of the treated image – the shooting instruction can be a voice command, a touch-screen instruction, the keystroke instruction or the line control instruction).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gharpure et al. (U.S. Patent Application Publication 2021/0183378) discloses a predictive loading component 137 may enable computing device 130 to predictively load content of a physical effect before it is needed.  Predictive loading may be the same or similar to prefetching, pre-caching, cache prefetching, other concept, or a combination thereof.  In one example, a prediction module 472, a trigger determination module 474, and a content 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                         
March 8, 2022